DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed January 24, 2022.
Claims 1-2, 5, and 6 have been amended.
Claims 12-16 have been withdrawn.
Claim 17 has been newly added
Claims 1-11 and 17 are currently pending and have been examined.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered to 17. Claims 12 through 16 were previously submitted and withdrawn.

Response to Arguments
The previous rejection under 35 USC 101 has been withdrawn in response to the submitted amendments. Specifically, the amended claims recite the conversion of data accessed from various parties in a supply chain into a unified format. This newly added claim language is similar to Subject Matter Eligibility Example 42 and the claims recite eligible subject matter for the same reasons discussed in that example. This conclusion is supported by specification [0062]-[0064]. 
Applicant's remaining arguments filed January 24, 2022 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leoni et al. (U.S. 2018/0046964 A1), hereinafter Leoni, in view of Bielefeldt et al. (U.S. P.G. Pub. 2017/0300851 A1), hereinafter Bielefeldt, in view of Jones et al. (U.S. P.G. Pub. 2017/0046658 A1), hereinafter Jones.

Claim 1. 
Leoni discloses a computer system comprising: 
a processor (Leoni [0060]); 
system memory (Leoni [0060]-[0061]) coupled to the processor and storing instructions configured to cause the processor to: 
access information related to a shipment from one or more of: a manufacturer, a producer, an importer, an exporter, a freight forwarder, a market, or a government entity (Leoni [0049] shipper can be a manufacturer; [0100] create a job; [0118] job creator provides details such as pick-up date, pick-up time, a reference number, a drop off point, a drop off date, and a drop of time);
access other information related to the shipment from one or more of: an airport, a sea port, a train terminal, or a yard (Leoni [0050] inter-modal transport; [0044], [0093] loading site; [0107] loading site profile; [0111] update loading site information);
Leoni does not disclose the following limitations, but Bielefeldt does:
convert the information into a uniform format (Bielefeldt [0025] supply chain visibility application has four portals through which data can be entered; [0029] Additional event portal is used to input shipment related information and capture event information in a standard format);
convert the other information into the uniform format (Bielefeldt [0025] supply chain visibility application has four portals through which data can be entered; [0029] Additional event portal is used to input shipment related information and capture event information in a standard format);
One of ordinary skill in the art would have recognized that applying the known technique of inputting of supply chain information in a standard format of Bielefeldt to the database of Leoni would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bielefeldt to the teaching of Leoni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such conversion of supply chain information into a standardized data format. Further, applying standard formatting to Leoni, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient analysis of different data sources needed in order to manage the multiple entities in a supply chain transaction.
Regarding the following limitation: 
store the information and the other information in the uniform format in a database;
Leoni discloses storing desired or required information into a database (Leoni [0061]). However, Leoni does not disclose using a uniform format, but Bielefeldt does (Bielefeldt [0025] supply chain visibility application has four portals through which data can be entered; [0029] Additional event portal is used to input shipment related information and capture event information in a standard format). One of ordinary skill in the art would have been motivated to modify Leoni to store information in a uniform format as taught by Bielefeldt for the same reasons discussed above regarding Bielefeldt converting information into a uniform format.
Regarding the following limitation:
stitch together a plurality of transportation shipments segments, including a first transportation segment and a second transportation segment, for transporting an item, including:
Leoni discloses transporting an item using a first transportation segment (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type; [0143] notify stakeholders of job assignment). However, Leoni does not disclose stitch together a plurality of transportation shipments segments, including a first transportation segment and a second transportation segment, for transporting an item, but Jones does (Jones [0053] multi segment transportation services may be split between transportation service providers; [0116] shipper may receive multimodal and non-multimodal bids; [0132] transportation requests are matched to shipping resources and the TSP is matched to the transportation request; [0209] determine long legs).
One of ordinary skill in the art would have recognized that applying the known technique of connecting the transportation of an item with several multimodal segments of Jones to the single segment management of Leoni would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jones to the teaching of Leoni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such segmented multimodal transport. Further, applying multiple multimodal segments to Leoni, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more cost savings by allowing transporters to consolidate shipments through hubs along established lanes.
Leoni, as modified above, teaches:
compute, through a calendar interface associated with an entity, the first transportation segment leg including pickup at a pickup location and transport to a delivery location based on the information and the additional information accessed from the database in the uniform format, the entity selected from among: the manufacturer, the producer, the airport, the sea port, the train terminal, or the yard (Leoni [0049] shipper can be a manufacturer; [0089] loading sites may register access control; [0090] loading sites have operating hours; [0091]-[0093] driver may be provided off-hours delivery access to a loading site);
electronically access carrier availability information associated with a plurality of carriers and indicating availability of a plurality of carrier transportation resources from the database in the uniform format (Leoni [0101], [0121] list of available drivers; [0122] driver details includes availability; [0162] determine a number and location of individual drivers that may be available to accept the load delivery); 
assign a first carrier transportation resource, from among the plurality of carrier transportation resources, to transport the item from the pickup location to the delivery location based on a transportation mode of the first carrier transportation resource and availability of the first carrier transportation resource (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type; [0143] notify stakeholders of job assignment); 
allocate the first carrier transportation resource to transport the item from the pickup location to the delivery location (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type); and 
notify an interface at the allocated first carrier transportation resource about the assignment to transport the one or more items (Leoni [0101], [0140] assign the job to a driver; [0143] notify stakeholders of job assignment);
Leoni does not disclose the following limitations, but Jones does:
compute, through a calendar interface associated with the entity, the second transportation segment leg including pickup at the delivery location and transport to a further location based on the information and the additional information accessed from the database in the uniform format (Jones [0133] determine times for a scheduled trip where these times can be used as a basis for a “next leg”; [0146] next leg booking; [0147] determine best lane for next leg; [0211], [0214] determine hubs for long leg segments); 
after allocating the first carrier transportation resource, again electronically access the carrier availability information associated with the plurality of carriers and indicating availability of the plurality of carrier transportation resources from the database in the uniform format (Jones [0148] use “best lanes” information to find available loads using historic and present data regarding costs and availability of transportation services along the lane; [0214] bids are obtained); 
assign a second carrier transportation resource, from among the plurality of carrier transportation resources, to transport the item from the delivery location to the other location based on another transportation mode of the second carrier transportation resource and availability of the second carrier transportation resource, the other transportation mode differing from the transportation mode (Jones [0149] determine if there is a practical match between TSP; [0216] select a combination of TSP and hubs; [0113]-[0115] multimodal operation by ships or barges, by rail, and by truck); 
allocate the second carrier transportation resource to transport the item from the delivery location to the further location (Jones [0149], [0213], [0217] load is booked); and 
notify another interface at the allocated second transportation resource about the assignment (Jones [0194], [0217] communicate bid acceptance).
One of ordinary skill in the art would have recognized that applying the known technique of connecting the transportation of an item with several multimodal segments of Jones to the single segment management of Leoni would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jones to the teaching of Leoni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such segmented multimodal transport. Further, applying multiple multimodal segments to Leoni, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more cost savings by allowing transporters to consolidate shipments through hubs along established lanes.

Claim 2. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 1, as shown above. Additionally, Leoni discloses: 
assign a carrier transportation resource comprise instructions configured to assign a trucker to transport the one or more items (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type; [0143] notify stakeholders of job assignment).

Claim 3. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
assign a trucker to transport the one or more items comprise instructions configured to assign a trucker to transport a container (Leoni [0050] intermodal transport; [0101], [0140] assign the job to a driver; [0143] notify stakeholders of job assignment).

Claim 5. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
notify an interface at the allocated carrier transportation resource comprise instructions configured to send an electronic message to a trucker application indicating a pickup timeslot (Leoni [0118], [0126], [0142] pick-up time).

Claim 6. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
notify an interface at the allocated carrier transportation resource comprise instructions configured to send an electronic message containing shipment information to a trucker application associated with the trucker, the shipment information indicating a pickup type, a shipment identification, a shipment type, the pickup location, the delivery location, a date, a time, and customer information (Leoni [0100] create a job; [0118] job creator provides details such as pick-up date, pick-up time, a reference number, a drop off point, a drop off date, and a drop of time; [0120] load details are also provided including weight, contents of the load, dimensions, and an indication of whether goods are fragile; [0107], [0111] loading site personnel information available to all stakeholders; [0126] load details screen).

Claim 7. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 6, as shown above. Additionally, Leoni discloses: 
receive updated shipment information (Leoni [0103] appraise stakeholders of load status; [0111] update loading site information; [0130] update status); and 
send an electronic message containing the updated shipment information to the trucker (Leoni [0111] propagate updates to loading site data to all stakeholders; [0112] update driver with site information; [0130] update status).

Claim 8. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
access a container identifier or pallet identifier from a trucker application (Leoni [0050] intermodal transport; [0118]-[0119] job creator may provide a reference number); 
associate the container identifier or pallet identifier with the shipment (Leoni [0119] reference number may be used to populate fields of the current delivery details); 
access a trucker location of the trucker from a location system (Leoni [0121] job creator may search for available drivers by location); 
compute a distance between the trucker location and the pickup location (Leoni [0122] driver details includes distance from the origin site); 
determine that that trucker is in the vicinity of the pickup location based on the computed distance (Leoni [0121]-[0122] driver distance to location of origin site; [0162] determine a number and location of available drivers that may be available to accept the load delivery); and 
update shipment status of the shipment to reflect the trucker has picked up the one or more items based on receiving the container identifier or pallet identifier and determining that the trucker is in the vicinity of the pickup location (Leoni [0131] automatically update status based on driver location such as origin site reached or pick up confirmed).

Claim 10. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 8, as shown above. Additionally, Leoni discloses: 
update shipment status of the shipment (Leoni [0103] appraise stakeholders of load status; [0111] update loading site information; [0130] update status; [0131] automatic status updates based on the location of the driver) comprise instructions configured to 
indicate the location of the trucker on a customer real-time map along with an estimated time of arrival (ETA) at the delivery location (Leoni [0131] automatic status updates based on the location of the driver; [0153] a map may show route of the load delivery with adverse conditions along the route; [0159] carriers may track loads in real-time).

Claim 11. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 8, as shown above. Additionally, Leoni discloses: 
provide directions from the pickup location to the delivery location to the trucker application (Leoni [0083], [0153] show route of the load delivery with adverse conditions along the route).

Claim 17.
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 2, as shown above. However, Leoni does not disclose the following limitation, but Jones teaches: 
wherein instructions configured to assign a second carrier transportation resource comprise instructions configured to assign one of: a sea Page 5 of 11carrier transportation resource, an air carrier transportation resource, or a train carrier transportation resource (Jones [0114] multimodal transport includes ships or bardges, rail, and by truck). 
One of ordinary skill in the art would have been motivated to include the teachings of Jones in the system of Leoni for the same reasons discussed above in claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leoni in view of Bielefeldt and Jones further in view of Ding et al. (W.O. 2004/104941 A2), hereinafter Ding.

Claim 4. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 2, as shown above. However, Leoni does not disclose the following limitation, but Ding does: 
assign a trucker to transport the one or more items comprise instructions configured to assign a trucker to transport one or more pallets (Ding [018], [024] pallets or containers may be used to transport mail and have an identifier).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the pallets of Ding for the load of Leoni. Loads, containers, and pallets are all known in the art of shipping as items transported by vehicles and truckers who operate those vehicles. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Leoni’s system with the improved functionality to apply the driver and carrier management system to a larger variety of load types.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leoni in view of Bielefeldt and Jones further in view of Guan (U.S. P.G. Pub. 2018/0268348 A1), hereinafter Guan.

Claim 9. 
Leoni in view of Bielefeldt and Jones teaches all of the elements of claim 8, as shown above. Additionally, Leoni discloses: 
access a container identifier or pallet identifier from the trucker application (Leoni [0050] intermodal transport; [0118]-[0119] job creator may provide a reference number) comprises instructions configured to: 
receive an image from the trucker application (Leoni [0079], [0097], [0130], [0147], [0151] driver may upload an image; [0157] driver may upload a signed Bill of Lading for a complete load delivery); and 
Leoni does not disclose the following limitation, but Guan does:
perform Optical Character Recognition (OCR) on the image identifying the container identifier or pallet identifier (Guan [0014] when a container is unloaded from a carrier at a dock station, any external markings on a container are photographed and used to identify the container included therein).
One of ordinary skill in the art would have recognized that applying the known technique of using optical character recognition to expedite the data entry using images of Guan to Leoni would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Guan to the teaching of Leoni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such optical character recognition on the images taken by the driver. Further, applying optical character recognition to Leoni, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient data entry by a driver at the completion of a load delivery. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628